Per Curiam:

Clara A. Berger, a minor fifteen years of age, sued Kepley & Cockrell to recover for injuries received by her while in their employment operating a mangle. The jury returned a verdict for the defendants, which was approved by the trial court.' She brings this proceeding in error to reverse the judgment.
The errors alleged are in the instructions given and refused. So far as relates to the instructions given complaint is made rather of the instructions as a whole, and of an alleged tendency to direct the attention of the jury to features of the case favorable to the defendants, than to any specific misstatement of law. We do not find, however, that the contentions of plaintiff in error in this regard are well founded. The trial court refused to give a number of instructions requested by plaintiff, most of them containing correct statements of general propositions of law. Prom the whole record, considering the instructions that were given and the evidence in the case, we do not find that there was error in their refusal.
The judgment will therefore be affirmed.